Citation Nr: 1451945	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-45 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In a September 2010 rating decision, the RO increased the rating for generalized anxiety disorder to 50 percent, effective February 3, 2010, the date of the Veteran's claim for an increase.  The claim remains in appellate status.  See AB v. Brown, 6 Vet. App. (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

Although the Veteran initially requested a Board hearing in his November 2010 substantive appeal, his representative subsequently withdrew that request in an August 2012 letter.  See 38 C.F.R. § 20.704(e) (2014).

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The Veteran's service-connected generalized anxiety disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms of a nature and severity most nearly approximating those contemplated by a 70 percent rating.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a disability rating of 70 percent, and no higher, for generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in February 2010, prior to the initial adjudication of the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All outstanding VA treatment records were obtained.  As for private medical records, the Veteran stated in several occasions that he received psychiatric treatment outside the VA system and specifically identified the provider as Dr. Baxi.  See VA treatment records from January 2011 and February 2011; August 2012 statement.  The RO asked the Veteran in February 2013 to provide a release for any outstanding medical records.  Nevertheless, in a March 2013 letter (dated February 2013), the Veteran's representative indicated that the Veteran was not receiving any treatment for his mental disorder outside the VA system.  VA has satisfied its duty to assist in obtaining records under these circumstances.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).

The Veteran was afforded VA examinations to assess the severity of his mental disorder in March 2010 and March 2013.  In statements received August 2012 and March 2013 (dated February 2013), the Veteran questioned the adequacy of the March 2010 VA examination.   by suggesting that the examiner might have missed certain symptoms.  The Board notes that right after the March 2013 statement (dated February 2013), in which the Veteran also claimed that his symptoms had worsened, he was scheduled for a new VA examination.  There is no argument or indication that the March 2013 examination does not accurately reflect the Veteran's symptoms or is otherwise inadequate.  Likewise, there is no argument or indication that the severity of his symptoms has changed since the last VA examination, or that further medical evidence is needed.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for service-connected mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's service-connected generalized anxiety disorder has been assigned a 50 percent rating throughout the appeal period.

Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 70 percent, but no higher, during the entire appeal period.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The medical and lay evidence shows that, during the entire appeal period, the Veteran had near-continuous panic or depression, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The evidence also shows that the Veteran has engaged in obsessional rituals.  Such symptoms have resulted in occupational and social impairment, with deficiencies in most areas deficiencies in most areas, thus warranting a 70 percent evaluation.

VA treatment records show that, in May, 19, 2010, the Veteran was admitted at the Wilkes-Barre VA Medical Center due to increased depression with suicidal ideations and plan to shoot himself, an episode triggered by marital difficulties.  

An April 2011 letter from the Veteran's ex-wife indicates that they separated in October 2010 and divorced in January 2011.  She stated that the Veteran's depression and anxiety had progressively worsened since 2009, and that, after his May 2010 hospitalization, he was better in some regards, but much worse in others.  She added that he did not seem as suicidal as he once was, but, most of the time, he seemed depressed, lethargic, and listless; and that, several times a week, in the eight or nine months prior to their separation, he had nightmares, accompanied by screams and uncontrolled body movements, as well as panic attacks that occurred several times a day.  He had given up participating in activities that he had once enjoyed.  She also stated that he had a strained relationship with his stepdaughter and his son, would pick fights with them, and had bouts of depression and anger.  Last, she expressed her belief that the Veteran's condition was worse and that he was withholding information from his physicians and therapists.

In August 2012 and February 2013 statements, the Veteran indicated that he had 8 to 10 panic attacks per day, each lasting 15 to 30 minutes, and that he had had them at such frequency from as far back as late 2009 or early 2010.  He reported an increase of suicidal thoughts on a regular basis, although he admitted that he did not have a particular plan in place.  He indicated that he remarried, but that the marriage lasted only one month.  He also reported sleeping difficulties; lack of energy; a short temper, and trouble making and maintaining close relationships.  He stated that he had little interaction with his first wife, none with his second wife, and limited contact with his stepdaughter and his son. 

The March 2013 VA examination shows that the Veteran had the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  Additionally, the Veteran reported that he checks and re-checks doors of home and car, and, at times, engages in compulsive hand-washing.  The March 2013 VA examiner noted that the Veteran had occupational and functional impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran's GAF scores during the appeal period have ranged from 40 to 65.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the presence of moderate symptoms(e.g., flat affect, circumstantial speck, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality resting or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  See Quick Reference to the Diagnostic Criteria form DSV-IV, 46-47 (1994).  The GAF score is not conclusive of overall impairment.

The Board notes that the Veteran's GAF scores have fluctuated during the appeal period.  A GAF score of 65 was assigned at the March 2010 VA examination.  During his May 2010 hospitalization, he was assigned a GAF score of 40 on admission and 55 upon discharge.  See, e.g., May 25, 2010, discharge summary.  For the twelve-month period following the May 2010 episode, his GAF scores ranged from 55 to 60.  See VA treatment records from June 2010 and August 2010 (in VBMS), and from August 2010 and February 2011 (in Virtual VA).  Last, he was assigned a GAF score of 40 in the March 2013 VA examination.  Notwithstanding these fluctuations, the Board finds that the Veteran's symptomatology has met the criteria for a 70 percent rating during the entire appeal.  

The evidence of record, however, does not warrant a rating higher than 70 percent for any portion the appeal period.  The evidence shows that the Veteran's thought processes and communication have been within normal levels.  It has consistently been noted that he does not have delusions or hallucinations.  See, e.g., VA treatment records from January 2010, February 2011 and April 2011 (in Virtual VA).  There are no reports of grossly inappropriate behavior or an inability to perform activities of daily living, disorientation to time, or place, memory loss for names of close relatives, own occupation or own name.  Although the Veteran has reported having suicidal thoughts, these do not rise to the level of him being a persistent danger of hurting self or others, as he has stated that he has not had a plan in place.  See August 2012 and March 2013 statements.  While serious, this symptom has not resulted in total occupational and social impairment and rather is deemed contemplated by the 70 percent evaluation awarded in this decision.

In sum, the evidence does not establish total social or occupational impairment due to the Veteran's mental health disability, so as to warrant the higher rating of 100 percent.  Rather, the evidence shows that he is still in talking terms with his first wife, periodically sees his stepdaughter and his son, and has been employed as a human resources analyst.  See February 2011 VA treatment record (in Virtual VA); March 2013 statement.  Rather, the Board finds that the Veteran's symptomatology most nearly approximates the criteria for a 70 percent rating during the entire appeal period.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran has social and occupational impairment as a result of his generalized anxiety disorder.  Such symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Rather, the evidence shows that the Veteran has been employed.  There is no argument or indication of unemployability due to service-connected disability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A rating in excess of 70 percent for generalized anxiety disorder is being granted based, in part, on application of the benefit-of-the-doubt doctrine.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 70 percent for generalized anxiety disorder is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


